﻿Mr. President, it gives me great pleasure to congratulate you on your election to the presidency of this forty-fourth session of the General Assembly, particularly, as your country, Nigeria, and mine, Syria, enjoy long-standing relations of friendship, and both are members of the Non-Aligned Countries, in which our two countries are united in the common struggle against colonialism and all forms of racism.
I should also like to take this opportunity to express our appreciation for the success achieved by your predecessor, Mr. Dante Caputo, in guiding the work of the forty-third session of the General Assembly. I wish his country, Argentina, progress and prosperity in the future.
It is natural for feelings of optimism to prevail in most of the statements delivered so far in this historic forum as a reflection of the improvement in the international climate, and of the move the world has taken, following years of confrontation, tension aid cold war, to a new phase of detente, dialogue and co-operation.
There is no doubt that this change in the climate of international relations would not have taken place without the significant Soviet-United States dialogue and the agreements and initiatives that dialogue has led to in the field of disarmament, particularly with regard to nuclear aid chemical weapons. These are indeed important steps on a long road, and the peoples of the world hope that this will not be a dead-end road. The gravest danger is essentially the actual presence of weapons of mass destruction, not merely their numbers. The maintenance of any arsenals of these destructive weapons, however limited, will always be a terrifying nightmare for humanity as a whole.
The peoples of the world further expect that this process will not be selective and limited only to one type of weapons of mass destruction, because no one can claim that there are clean weapons of mass destruction aid dirty weapons of mass destruction. All nuclear and chemical weapons are undoubtedly both destructive and dirty. Indeed, those weapons had been used by man against man in the past, causing incalculable suffering. What then would be the consequences of the use of such weapons of mass destruction in the future, with their more sophisticated developments?
Proceeding from our firm conviction that all States of the world should participate in the process of eliminating and prohibiting all kinds of weapons of mass destruction, the Syrian Arab Republic calls for the establishment of a zone free of all weapons of mass destruction, whether nuclear, chemical or biological, in the Middle East region. We believe that the United Nations provides the appropriate framework for the achievement of such an objective.
Although some years have elapsed since the beginning of the improvement in the atmosphere of international relations, a development which has had a positive effect on regional disputes throughout the world, the Arab-Israeli conflict is continuing to take a different course. It is a conflict developing in an atmosphere of tension and confrontation. The reason is clear and does not require lengthy explanation. The rulers of Israel, with their Zionist doctrine, which is unmatched in fanaticism and fundamentalism, continue to live in another age, although they possess the most advanced means, the latest equipment, particularly in the field of armaments.
Those rulers continue to rely on myths and illusions to justify the realization of their final objective of establishing the greater Israel from the
Nile to the Euphrates. This is an objective which they do not, and, indeed, cannot conceal. We all recall how furious the Israeli rulers were with their American friends when they advised them to renounce their dream of a Greater Israel.
When they fail to convince their closest allies of their false claims, the rulers of Israel resort - as Moshe Arens did in his statement to the General Assembly last week - to documents and promises that go back to colonial times, to records kept in the archives of the League of Nations to justify their continued occupation of the West Bank and Gaza. At the same time they flagrantly ignore the Charter of the United Nations and the resolutions of the United Nations which call upon Israel to withdraw from the occupied Arab territories and call for the recognition of the inalienable national rights of the Arab Palestinian people.
The problem facing the peace process in the Middle East is not merely the dilemma of the dreams of Israel, it is a problem of Israeli practices also. The rulers of Israel keep on reminding the world every day of the Nazi crimes against the Jews, although those crimes came to an end when the Second World War was over, 45 years ago. Yet, at the same time, they continue to perpetrate crimes against the Arabs, crimes which have gone on to this very day, and to which we do not see an end in the near future.
The rulers of Israel are attempting to maintain the so-called purity of the Jewish State aid yet at the same time they persist in continuing their occupation, of Arab lands. This has placed them in a state of continuous confrontation in their attempt to clear the land of its people, and has led them to carry out practices even more heinous than the racist practices of apartheid South Africa. It is a contradiction in terms for the Israelis to protest against the General
\assembly resolution which equated Zionism with racism while the rulers of Israel themselves confirm the validity and credibility of this resolution by their repressive measures against the Arab population in the occupied territories.
The Israelis do not want peace because they want both peace and the land, his they cannot achieve. Any initiative within this framework of Israeli concepts cannot succeed. The heroic Palestinian intifadah, the brave resistance in southern Lebanon, the steadfastness of our people in the occupied Syrian Golan, were all, first and foremost, a revolt against these very concepts. 
Peace cannot be achieved without a full Israeli withdrawal from all the occupied Arab territories and without the safeguarding of the inalienable national rights of the Arab Palestinian people, including its right to self-determination and to establish its own State in Palestine, in accordance with United Nations resolutions.
The Syrian Arab Republic believes that the appropriate framework in which to achieve a just and comprehensive settlement in the Middle East is an international conference, convened under United Nations auspices, with the participation of all the parties concerned, including the Palestine Liberation Organization.
In the period between September 1988 and September this year Lebanon witnessed the worst chapter in the history of its civil war. Today as the artillery has fallen silent, as the Lebanese are emerging from their shelters, as the evacuees are returning home, as dialogue has started between the Lebanese members of Parliament, and as genuine stands can be distinguished from false ones, it may not seem as pressing as it once was to talk about Lebanon in detail.
However, events during that period in the brotherly country of Lebanon - the killing, destruction and homelessness, accompanied by a most misleading mass media campaign - are not simple matters that can be ignored or forgotten. That is particularly so since the plot was not directed only at Lebanon and the unity of its people and territory? it was also aimed at putting pressure on Syria and all that Syria represents, but Syria stood staunch and steadfast in the face of the greedy Israeli designs. The plot was also aimed at drawing a thick veil over the Palestinian intifadah and the aspirations for liberation and independence that it represents.
Thus the plot was not as small as its instrument in East Beirut, nor was it such as was deliberately portrayed to many people all over the world. Rather, we can say without any hesitation that what that distorted picture was intended to establish was only part of a larger scenario for the plot, whose major perpetrators, both regionally and internationally, tried not to appear openly on the stage where the events were played out.
Certain countries devoted themselves to guiding those events. Many capitals were mobilized to escalate them; huge amounts of weapons and ammunition were shipped to keep the fires blazing; secret contacts were made to follow up the events; warships and fleets were moved and manoeuvred; prayer meetings were held; and the Security Council was convened more than once to contain the events.
Those who designed the events tried to turn the facts upside down, in an attempt to achieve their goals. In that they were abetted by organized campaigns of misinformation on the international level. Hence, from their distorted perspective, the chief of a minority military Government in East Beirut was made to be seen as if he had become the President of the whole of Lebanon. Thus they totally ignored the Lebanese Parliament and the Prime Minister of the national Government in West Beirut, which represents the overwhelming majority of the Lebanese people, Muslims and Christians alike.
Then they invoked that false claim in order to portray the problem as if it were a problem between Syria and Lebanon, and not, as it really is, between a minority of Lebanese, who had maintained a monopoly over power under the constitution laid down by the French Mandate authorities in 1926, and the majority of Lebanese, who are demanding political and constitutional reforms in order to guarantee the equality of all Lebanese citizens.
On the basis of those fallacies the perpetrators of the events then made another desperate attempt to claim that the Syrian presence in Lebanon was illegal. By so doing, they aimed to attain three goals at the same time: first,
to cover up the illegality of the minority military Government-, secondly, to avoid meeting the just demands of the Lebanese majority for reforms and equality, and, thirdly, to justify the continuation of the Israeli occupation of southern Lebanon.
At any rate, the recent statement by the Tripartite Committee of the Arab Heads of State was a positive turning point in the dangerous course of events that Lebanon has witnessed since September last year. That statement called for a cease-fire, the lifting of the blockades and the formation of a Lebanese security committee to monitor the cease-fire and to inspect ships in order to prevent shipments of arms and supplies to any party. That is exactly what Syria has been calling on all the Lebanese parties to accept ever since the outbreak of the bloody events in Lebanon, because we believe that those elements constitute the only right way to begin dialogue between the Lebanese parties and to bring about a political solution to the Lebanese crisis.
Syria promptly endorsed the Committee's statement. It also stressed its support for the Committee's efforts to implement the resolution on Lebanon adopted by the Arab summit at Casablanca and affirmed its commitment to help the Lebanese government eventually formed at the outcome of national reconciliation to extend its authority over the whole of the Lebanese territory. In so doing it was motivated by the distinct Syrian-Lebanese relationship, which draws its strength from the roots of kinship, history and common strategic interests. Syria welcomes the beginning of implementation of the United lotions plan for Namibia's independence. We hope that the plan will be fully implemented and that elections will take place next month, as scheduled, without intimidation, threats or interference, so that the people of Namibia will be enabled to achieve independence and sovereignty over the whole of its territory, and to become masters
of their destiny under the leadership of the South West Africa People's organization.
However, we must not forget the disgraceful racist regime, which the international community has condemned and whose practices it has deemed a crime against humanity. There should be an intensification of international efforts to isolate the Pretoria regime and to support the black majority, so that it nay be enabled to eradicate the racist regime and realize the national aspirations of the people of South Africa, for freedom and equality.
With regard to the situation in Afghanistan we believe that there is a need to adhere faithfully and accurately to the terms of the Geneva Agreements without any interference or intervention in the internal affairs of Afghanistan, to preserve of its territorial integrity and non-aligned status, and to establish a government of national reconciliation which would represent all segments of the Afghan people.
Syria, which enjoys historic relations of friendship with Cyprus, expresses its hope that the ongoing contacts between the Greek and Turkish communities will lead to a comprehensive settlement of the question of Cyprus based on relevant United Nations resolutions. In this respect, Syria supports the efforts of the United Nations Secretary-General aimed at finding a solution to this problem.
We wish once again to renew our support for the efforts made by the Democratic People's Republic of Korea peacefully to reunite the Korean peninsula through negotiations and for the establishment of a zone free of nuclear weapons in the Korean peninsula.
International economic relations continue to be based on unjust and unbalanced foundations and therefore these relations will need to be reshaped and restructured in order to create a new economic order that would help to achieve balanced social and economic growth in the world. The special session of the General Assembly to be convened in April 1990 and devoted to international economic co-operation takes on particular importance as regards the solutions to basic problems that stand in the way of growth in developing countries, foremost among which are problems of external debt, financial and monetary problems, international trade, the prices of raw materials in developing countries, problems of a scientific and technological order and problems of nutrition, agriculture and environment.
In this respect it is worth mentioning that the political improvement in the international climate and in international relations does not necessarily constitute a parallel factor in improving international economic relations, particularly vis-à-vis the developing countries.
The policy of self-reliance and the encouragement of South-South co-operation are two basic prerequisites for the improvement of the economies of developing countries and encouraging industrial countries to start a serious dialogue on an equal footing between North and South because it is in the vital interests of all the peoples of the world.
Following the improvement in the international climate the peoples of the world look to this international forum as a place in which to find effective solutions to the complicated problems from which they suffer, whether those problems result from aggression and oppression or from poverty and environmental pollution. These aspirations are not easy to achieve although they remain legitimate and attainable provided good intentions and political will prevail among us all.
